Citation Nr: 0519245	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea as secondary to the service-connected bronchial asthma.

2.  Entitlement to an increased (compensable) rating for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
May 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia.  The RO in Atlanta, Georgia certified the case as 
ready for appellate adjudication by the Board.  At present, 
the case is before the Board for appellate review.  However, 
as the issue of an increased rating for asthma requires 
additional development, this issue will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board notes that the veteran presented testimony during 
an appeals hearing at the Central Office before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record does not show 
that the claimed obstructive sleep apnea is secondary to the 
service-connected bronchial asthma, or is otherwise related 
to service.


CONCLUSION OF LAW

The claimed obstructive sleep apnea is not proximately due to 
the service-connected bronchial asthma, or is otherwise 
related to active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a March 2003 RO letter, the March 
2003 rating decision, and the March 2004 statement of the 
case (SOC).  In addition, the March 2003 RO letter, and the 
March 2004 SOC provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the rating decision, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may also be granted for certain chronic diseases 
when such diseases are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Furthermore, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records show the veteran 
was treated for various health problems, including 
depression, tinea cruris, asthma, shoulder problems, sinus 
problems, etc.  However, there is no evidence that he was 
treated for sleep apnea during service.

The post-service medical evidence includes an August 1991 VA 
examination report which shows the veteran reported 
gastrointestinal problems and sleep problems, amongst other 
symptomatology.  He was diagnosed with duodenitis, 
gastroenteritis by history, and a history of depression.

VA treatment records dated from 1995 to 2002, including from 
the Gainesville and North Florida/South Georgia VA Medical 
Centers, describe the treatment the veteran has received over 
time for several disorders, including onychomycosis, obesity, 
plantar fascitis, gastroesophageal reflux disease (GERD), 
leukemia, and diabetes mellitus type II.

Similarly, private medical records dated from 2002 to 2003 
from various health care providers, including State Workman's 
Compensation records, the South Georgia Orthopedics, the 
Smith Northview Hospital, the Open MRI of Valdosta, the 
Pearlman Cancer Center, and the South Georgia Medical Center, 
describe the treatment the veteran received for cervical 
spine spondylosis, leukemia, and diabetes.

January 2003 and February 2003 VA examination reports by the 
same medical examiner indicate that the veteran claims his 
sleep apnea is due to asthma.  The veteran had pulmonary 
function testing done, which did not show any evidence of 
asthma and was normal in all regards.  In the examiner's 
opinion, the veteran's obstructive sleep apnea was not caused 
by asthma, but was probably due in large part to his body 
habitus.  There was no reason to attribute his sleep apnea to 
his service-connected asthma.

A January 2005 statement from D. Auerbach, M.D., notes the 
veteran's sleep apnea had nothing to do with his asthma, 
which apparently he developed while in the military.  Asthma 
is a disease that affects the lungs, while sleep apnea is a 
disease that affects the hypopharynx, which is the back of 
the throat.

Lastly, during the December 2004 Central Office hearing, the 
veteran indicated that he believed his sleep apnea was 
related to his service-connected asthma as it involved the 
same general bodily areas.  He also reported he used to grind 
his teeth during his active service.  The veteran further 
pointed out that he had a sleep study performed by a private 
physician.  He stated that the physician told him he had a 
severe case of sleep apnea.  The veteran also noted that the 
physician did not indicate the sleep apnea was related to his 
service-connected bronchial asthma.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claimed obstructive sleep apnea as secondary to the service-
connected asthma, or as otherwise related to service.  The 
evidence of record simply does not support the veteran's 
contentions.  More importantly, the January 2003 and February 
2003 VA examination reports, and the January 2005 statement 
from Dr. Auerbach, in essence indicate that the veteran's 
sleep apnea is not related to the service-connected asthma as 
these two disorders involved separate body parts.  There is 
no other evidence of record, which tends to show that the 
claimed sleep apnea is related to the service-connected 
asthma, or is otherwise related to the veteran's service.

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed sleep apnea is related to 
his service-connected asthma, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  Absent a professional 
medical opinion linking the veteran's disability to service 
or a service-connected disability, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to a service-
connected disability, or to service.  Given that the 
preponderance of the evidence of record does not support the 
veteran's contentions, the Board finds that the evidence is 
not in at least relative equipoise, and that the reasonable 
doubt rule is not for application in this case.  The 
veteran's claim must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the appellant and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist the claimant and the 
representative of any information and evidence needed to 
substantiate and complete a claim, as set forth in the VCAA, 
has not been fulfilled regarding the issue of an increased 
(compensable) rating for bronchial asthma.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Specifically, the Board notes that during the December 2004 
Central Office hearing, the veteran testified that he 
underwent pulmonary function testing on February 12, 2003.  
However, the pulmonary function test report is not contained 
within the claims file at the present.  In addition, given 
that the veteran was last examined in 2003, the Board finds 
that the veteran would benefit from a more recent examination 
in order to assess the current status of the service-
connected asthma.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Lastly, as it appears the veteran is receiving on going 
treatment at the VA and by private health care providers, the 
RO should assist the veteran in obtaining any relevant recent 
records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected bronchial asthma since 
September 2001 (date of claim) to the 
present, and who possess records relating 
to that treatment.  Provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for the service-connected 
asthma since September 2001 (date of 
claim) to the present.  All identified 
recent treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
Gainesville and North Florida/South 
Georgia VAMCs.  In addition, the RO 
should attempt to obtain the veteran's 
February 12, 2003 pulmonary function test 
report, per the veteran's testimony 
during the Central Office hearing in 
December 2004.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should undergo an 
examination by an appropriate specialist 
to evaluate the severity of his service-
connected asthma.  The claims folder must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected asthma, 
including performing a pulmonary function 
test.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected asthma, as opposed to 
any other nonservice-connected disorders.  
If the examiner is unable to separate the 
symptomatology related to the service-
connected asthma from other nonservice-
connected disorders, the examiner should 
so indicate in the report.  The examiner 
must also proffer an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any 
medication or other treatment for relief, 
functional restrictions, the effect the 
disability has upon daily activities, and 
the degree of functional loss of the 
affected parts, if any.  The examiner 
should further address the extent of 
functional impairment attributable to the 
asthma.
 
Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected asthma has, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his asthma.  Moreover, 
the examiner should render an opinion as 
to whether the disability alone causes 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
above questions.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in written a report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical examiner 
should be advised to address the 
functional impairment of the appellant's 
service-connected asthma in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2004).  The medical specialist(s) 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for bronchial asthma 
(Diagnostic Code 6602). 

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of an 
increased (compensable) rating for the 
service-connected asthma.  The RO's 
consideration of referring the service-
connected asthma for extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication Furthermore, the RO must 
specifically consider the criteria listed 
in the Rating Schedule for bronchial 
asthma (Diagnostic Code 6602). 

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


